t c summary opinion united_states tax_court shalom jacobs petitioner v commissioner of internal revenue respondent docket no 21078-11s filed date shalom jacobs pro_se christina l cook and john schmittdiel for respondent summary opinion holmes judge shalom jacobs was a truck driver in and he had some taxable_income in both years that he admits he did not report he claims however that for he is entitled to deductions for depreciation and travel_expenses that would offset most of his income for that year the commissioner agrees that jacobs was entitled to a depreciation deduction--just not for 2009--but refused to allow him any deductions for travel_expenses because he concluded that jacobs was living on the road background shalom jacobs has been a truck driver since his trips were mainly long haul over the road --meaning he spent a significant number of weeks and months on the road and was paid_by the mile some of this time he drove his own truck but he sold that truck at the very end of he did not report the sale on his return either for when he sold it or when he got the money he then started to work for a travel-trailer delivery service and received roughly dollar_figure of income from megatrux transportation in that he also did not report on his return in he moved to a trucking expedite service but in reverted to long haul long haul was definitely more lucrative for him he received gross_income upwards of dollar_figure in reported on three 1099s of which he reported only dollar_figure on his return when he wasn’t on the road jacobs considered his home to be in cottage grove minnesota where he stayed in the guest room of his longtime friend and the case was tried as a small case under sec_7463 and b all section citations are to the code as currently in effect trial as a small case means that this decision is not reviewable by any other court and this opinion should not be cited as precedent fellow expat shimon casper casper and jacobs were both born in israel and reared on kibbutzim according to jacobs the caspers’ cottage grove home was an american-style kibbutz where casper his wife and children and jacobs recreated the communal life of their homeland with everyone contributing everything they had and taking only what each needed or at least contributing quite a bit jacobs claimed he put in around dollar_figure per year to the cottage grove kibbutz though he had no evidence to substantiate his claim discussion jacobs made several concessions both at trial and in his brief and these have left us with only a few issues to decide we begin with jacobs’s argument that he should be allowed an additional_amount for depreciation for for the truck he sold back in according to the notice_of_deficiency the commissioner actually increased the depreciation deduction for the tax_year by more than dollar_figure he disallowed however the amounts that jacobs carried forward to and a taxpayer generally has the burden of proving he is entitled to a deduction rule a this includes substantiating the amounts he claims by keeping records see sec_6001 jacobs neither testified or gave us any other proof that he was entitled to deduct additional_depreciation for tax_year on the truck that he sold back in we must rule in favor of the commissioner on this one that leaves only the question of whether jacobs could claim any per_diem meal expenses for sec_162 lets a taxpayer deduct reasonable and necessary travel_expenses incurred while away from his home in the pursuit of a trade_or_business but sec_262 denies a deduction for any personal living or family_expenses this can make for a fuzzy line--people like jacobs spend money on their personal expenses even when they are on the road making a living over the years though the rules have become clearer a taxpayer has to have adequate_records for all his claimed deductions and he has to have extra evidence for some deductions the ones listed in sec_274 but most importantly of all he has to show that he was actually away from home when he incurred the expenses that he’s trying to deduct the code is a little peculiar in defining a person’s home normal people think of their home as the place where they spend their personal and family lives but a home in tax law is usually where a taxpayer has his principal place of employment_tax law defines a home as the permanent residence at which a taxpayer incurs substantial continuing living_expenses only if he doesn’t have a principal place of employment 85_tc_462 aff’d without published opinion 807_f2d_177 9th cir but what if a taxpayer is constantly on the move cases decided over many decades give us the answer--a taxpayer who’s constantly in motion is a tax turtle --that is someone with no fixed residence who carries his home with him see eg 143_f3d_497 9th cir aff’g tcmemo_1995_559 752_f2d_337 8th cir aff’g tcmemo_1984_63 115_tc_210 such a taxpayer is not entitled to business deductions for traveling expenses under sec_162 49_tc_557 the burden_of_proof is on the taxpayer if he disagrees with the commissioner 290_us_111 and that is a high hurdle for a tax turtle to clear but was jacobs a tax turtle he claims his residence was in cottage grove minnesota on a kibbutz with the caspers and that his expenses are for when he was on the road away from them the commissioner argues that jacobs didn’t reside in cottage grove but was either living on the road without a permanent residence or in california during and when he was between jobs old cases tell us to look for several factors t he ultimate allowance or disallowance of a deduction is a function of the court’s assessment of the reason for a taxpayer’s maintenance of two homes if the reason is perceived to be personal the taxpayer’s home will generally be held to be his place of employment rather than his residence and the deduction will be denied if the reason is felt to be business exigencies the person’s home will usually be held to be his residence and the deduction will be allowed 638_f2d_248 1st cir disallowing deduction for boston law student with a summer job in new york rev’g tcmemo_1979_299 minick v commissioner tcmemo_2010_12 applying hantzis factors farran v commissioner tcmemo_2007_151 applying hantzis factors and the irs has an old revenue_ruling that helps revrul_73_529 1973_2_cb_37 deals specifically with taxpayers who live on the road it lists three extra factors to help decide whether a taxpayer is an itinerant i the business connection to the locale of the claimed home ii the duplicative nature of the taxpayer’s living_expenses while traveling and at the claimed home and iii personal attachments to the claimed home revrul_73_529 1973_2_cb_37 so although the situation in hantzis involved a law student who had two homes the same factors apply here even if we are just dealing with the single cottage grove kibbutz the cases and the revenue_ruling thus tell us what questions to ask did jacobs’s trucking business give him some reason to live in cottage grove was jacobs ringing up double expenses-paying the ordinary expenses of keeping a home in cottage grove while also paying the same kind of expenses while on the road what kind of personal attachment did he have to the cottage grove home we’ll take them in reverse order jacobs’s records for indicate that he spent more time in california and rancho cucamonga in particular than he did in cottage grove we also take issue with jacobs’s characterization of the caspers’ home as a kibbutz a house in the suburbs occupied by one family with a friend who stops by once in a while is by no measure a communal farm or settlement jacobs provided no documentation or testimony that assets of the kibbutz members were communal and we also find that jacobs provided no documentation or proof of the payments he claimed to make to casper as a contribution to the household we found it especially telling that casper in his testimony said that jacobs occupied the guest room --the same room other visitors used when they visited regarding the second factor we have already found that jacobs lacked evidence to show he financially contributed to the casper home--let alone that these expenses duplicated those that he incurred on the road so the only issue left for us to discuss is whether jacobs had a business reason for living there we can’t see any if jacobs used casper’s address for mail voting or other incidentals as he claimed but provided no evidence of we find it was for his convenience and affection for the caspers not for any business reason we find instead that jacobs is an itinerant worker--a tax turtle--whose tax_home followed him on the road see henderson f 3d pincite taxpayer home during idle time but worked most nights touring with disney on ice there’s one more issue the commissioner wants to penalize jacobs under sec_6662 for being negligent in preparing his tax_return or for substantially understating his tax bill negligence means a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 this includes a taxpayer’s failure to keep adequate books_and_records or to properly substantiate an item sec_1_6662-3 proced admin regs a substantial_understatement is defined as an understatement_of_tax exceeding the greater of of the correct liability or dollar_figure sec_6662 we’ll go year by year for jacobs failed to report income from one of his two payors his original return showed no federal_income_tax paid and none owing while jacobs blames his tax preparer for failing to report dollar_figure from the sale of the truck he didn’t provide the preparer with any information about the sale for jacobs failed to report over dollar_figure of income jacobs showed tax owed on his return of dollar_figure--leading to a deficiency of more than dollar_figure this exceeds dollar_figure which makes it a substantial_understatement of tax not only that but jacobs did not take the time to properly review his tax returns and ask questions of his tax preparers this also makes him negligent taxpayers in similar situations can avoid the penalty if they can show that they relied on the advice of a professional tax adviser sec_1_6664-4 income_tax regs even if we assume jacobs received advice the caselaw lists three factors we need to look at to decide whether his reliance on it was reasonable 115_tc_43 aff’d 299_f3d_221 3d cir was the adviser a competent professional who had sufficient expertise to justify reliance did the taxpayer provide necessary and accurate information to the adviser did the taxpayer actually rely in good_faith on the adviser’s judgment we also point out that he made no estimated_tax payments for or jacobs claims he relied on qualified licensed professional tax preparers as proof he provided printouts of the advertising material of the preparers he chose he argued that each type of truck driving of which we have learned there are several requires a different type of tax preparer--but he provided no evidence for this theory but our biggest issue is that jacobs could not possibly have relied on advice from a tax preparer to whom he did not give the necessary information he did not report all of the income from the forms 1099-misc that he received not reporting income for which one has received a form_1099 is a special sign of negligence sec_1_6662-3 income_tax regs and it might not get a taxpayer off the hook for a penalty even if he gives the to his preparer see 88_tc_654 reliance on preparer with complete information not reasonable_cause where cursory review would have revealed errors 70_tc_465 taxpayer still has duty to read return to make sure all income included even if all data given to tax preparer aff’d 651_f2d_1233 6th cir we can’t even find that jacobs did that but at least jacobs used a licensed preparer for his return for his return he used one frank katz an interior designer who became a truck driver and then an unlicensed tax preparer katz’s website material has not been updated in nearly years it was unreasonable for jacobs to rely on an unlicensed tax preparer whose own website shows no training for at least nine years we do not find katz to be a competent professional and find that jacobs could not reasonably have thought him to be one decision will be entered for respondent
